___________

                            No. 96-1981
                            ___________

United States of America,        *
                                 *
          Appellee,              *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * Eastern District of Arkansas.
Andrew Ross Williams,            *
                                 *       [UNPUBLISHED]
          Appellant.             *
                            ___________

                  Submitted:   December 6, 1996

                        Filed: December 17, 1996
                             ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

     A jury found Andrew Ross Williams guilty of possessing a motor
vehicle, with intent to sell or otherwise dispose of it, knowing
that the vehicle identification number (VIN) had been tampered with
or altered, in violation of 18 U.S.C. § 2321. The district court1
denied Williams's motion for judgment of acquittal based on the
sufficiency of the evidence, and sentenced him to five months
imprisonment and two years supervised release. Williams appeals,
arguing there was insufficient evidence of his knowledge and his
intent.


     Viewing the evidence in the light most favorable to the
government, and giving it the benefit of all reasonable inferences,



     1
      The HONORABLE HENRY WOODS, United States District Judge for
the Eastern District of Arkansas.
we conclude that sufficient circumstantial evidence was presented
from which a reasonable jury could infer that Williams knew the VIN
had been altered and that he intended to sell the vehicle. See
United States v. Patterson, 886 F.2d 217, 218 (8th Cir. 1989) (per
curiam) (standard of review). Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-